                        UNITED STATES DISTRICT COURT
                            DISTRICT OF ARIZONA


Mi Familia Vota, Arizona Coalition for
Change, and Ulises Ventura;                              No. 20 Civ. 1903 (SPL)

                     Plaintiffs,

       -against-

Katie Hobbs, in her official capacity as
Arizona Secretary of State,

                     Defendant.


                                   Declaration of Zoe Salzman

              ZOE SALZMAN, an attorney duly admitted pro hac vice in the District of

Arizona, declares under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

              1.     I am a partner with the law firm of Emery Celli Brinckerhoff Abady

Ward & Maazel LLP, attorneys for Plaintiffs Mi Familia Vota, Arizona Coalition for

Change, and Ulises Ventura.

              2.      I respectfully submit this declaration in further support of Plaintiffs’

motion for a temporary restraining order and preliminary injunction.

              3.     Attached hereto as Exhibit A is a true and correct copy of the

Arizona Secretary of State’s “State of Arizona Registration Report” from January 2016,

available at https://apps.azsos.gov/election/voterreg/2016-01-01.pdf (last visited October

5, 2020). According to this official report, 3,254,397 Arizonans were registered to vote as

                                              1
of January 2016. See Ex. A at 1, 5 (highlighted text).

              4.     Attached hereto as Exhibit B is a true and correct copy of the

Arizona Secretary of State’s “State of Arizona Registration Report” from August 2016,

available at https://apps.azsos.gov/election/voterreg/2016-08-01.pdf (last visited Oct. 5,

2020). According to this official report, 3,400,611 Arizonans were registered to vote as of

August 2016. See Ex. B at 1, 5 (highlighted text).

              5.     Attached hereto as Exhibit C is a true and correct copy of the

Arizona Secretary of State’s “State of Arizona Registration Report” from January 2020,

available at https://azsos.gov/sites/default/files/2020_0121_January_State_Voter_

Registration.pdf (last visited Oct. 5, 2020). According to this official report, 3,926,649

Arizonans were registered to vote as of January 2020. See Ex. C at 1, 5 (highlighted

text).

              6.     Attached hereto as Exhibit D is a true and correct copy of the

Arizona Secretary of State’s “State of Arizona Registration Report” from August 2020,

available at https://azsos.gov/sites/default/files/State_Voter_Reigstration_2020_

Primary.pdf (last visited Oct. 5, 2020). According to this official report, 3,989,214

Arizonans were registered to vote as of August 4, 2020. See Ex. D at 1, 5 (highlighted

text).

              7.     Per the Secretary of State’s own data in Exhibits A–D, cited above,

from January to August 2016, the total number of Arizonans registered to vote increased

from 3,254,397 to 3,400,611, a net gain of 146,214 voters. From January to August 2020,

the total number of Arizonans registered to vote increased from 3,926,649 to 3,989,214, a

                                              2
net gain of only 62,565 voters. In short, from January to August 2016, Arizona netted

more than twice as many additional voters than during the same period in 2020.

              8.     According to the Declaration of Arizona State Elections Director

Sambo Dul (Dkt. 18-3), as of October 1, 2020, 4,160,915 Arizonans are currently

registered to vote. Id. ¶ 10. As noted above, 3,989,214 Arizonans were registered to vote

as of August 4, 2020. Ex. D at 1, 5 (highlighted text). Thus, between August 4 and

October 1, 2020, Arizona’s voter rolls increased by 171,701 registered voters—a post-

shutdown registration average of 2,960 net additional voters per day. If registrations were

to continue at this rate throughout an extension of the Voter Registration Cutoff to

October 27, 2020, Arizona would gain a net additional 65,120 registered voters.

              9.     Attached hereto as Exhibit E is a true and correct copy of Governor

Doug Ducey’s June 25, 2020 press release titled, “Governor Ducey: ‘Arizonans Safer At

Home,’” available at https://azgovernor.gov/governor/news/2020/06/governor-ducey-

arizonans-safer-home (last visited Oct. 5, 2020).

              10.    Attached hereto as Exhibit F is a true and correct copy of a page

from the Secretary of State’s website titled, “Voting In This Election,” available at

https://azsos.gov/elections/voting-election (last visited Oct. 5, 2020).

              11.    Attached hereto as Exhibit G is a true and correct copy of Governor

Doug Ducey’s December 31 2019 press release titled, “New Census Report Ranks

Arizona Third In Percentage Growth Rate,” available at https://azgovernor.gov/node/

4604 (last visited Oct. 5, 2020).

              12.    Attached hereto as Exhibit H is a true and correct copy of a page

                                              3
from the Secretary of State’s website titled, “Voting by Mail: How to Get a Ballot-by-

Mail,” available at https://azsos.gov/votebymail (last visited Oct. 5, 2020).

                 13.   Attached hereto as Exhibit I is a true and correct copy of a page from

the Secretary of State’s website titled, “Proof of Citizenship Requirements,” available at

https://azsos.gov/elections/voting-election/proof-citizenship-requirements (last visited

Oct. 5, 2020).


Dated: October 5, 2020


                                                                           ZOE
                                                                           Z OE SAL
                                                                                SALZMAN




                                              4
